           Case 2:20-cv-16107 Document 1-6 Filed 11/13/20 Page 1 of 1 PageID: 148

                              KASOWITZ BENSON TORRES                          LLP
                                            1633 BROADWAY                                 ATLANTA
                                                                                         HOUSTON
                                       NEW YORK, NEW YORK 10019                        LOS ANGELES
       JED I. BERGMAN                                                                      MIAMI
DIRECT DIAL: (212) 506-1925                  (212) 506-1700
                                                                                          NEWARK
DIRECT FAX: (212) 500-3245
   JBERGMAN@KASOWITZ.COM                   FAX: (212) 506-1800                        SAN FRANCISCO
                                                                                      SILICON VALLEY
                                                                                      WASHINGTON DC




                                                                 October 29, 2020

     BY U.S. Mail & Email (maurice.pesso@kennedyslaw.com)

     Maurice Pesso
     Kennedys Law LLP
     120 Mountain View Boulevard
     Post Office Box 650
     Basking Ridge, NJ 07920
     USA

              Re:     Notice of Claim — Securities and Exchange Commission v. Gerard F. Hug et al.,
                      19-cv-16290-ES-ESK (D.N.J.) (the “SEC Enforcement Action”)
                             Insurer:             Allied World National Assurance Company
                             Insured:             SITO Mobile Inc. f/k/a Single Touch Systems, Inc.
                             Policy No.:          0309-6252
                             Primary Insurer:     Chubb Insurance Company of New Jersey
                             Primary Policy No.: 8242-8396

     Dear Mr. Pesso:

             I am in receipt of your letter dated October 23, 2020. Thank you for confirming that
     Allied received actual notice of this claim by no later than March 18, 2017.

             I write to provide you with further notice that the Chubb Primary Policy is nearing
     exhaustion, subsequent to which invoices for Mr. Hug’s defense costs will be submitted directly
     to Allied. Accordingly, and in conformity with your obligations under N.J. Admin. Code §§
     11:2-17.6 and 17.7, please promptly confirm coverage in writing so as to avoid any lapses in
     coverage and representation.

            Mr. Hug reserves all rights, and waives none. We invite you to contact us if you have
     any questions.

                                                                 Sincerely,



                                                                 Jed I. Bergman

     cc: Ffiona McDonough
